Citation Nr: 0800969	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1981 
in the United States Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied the veteran's claim of entitlement to service 
connection for depression.

In his January 2004 substantive appeal, the veteran requested 
a hearing at a local VA office before a member of the Board.  
A hearing was scheduled at the local RO for July 2007 and the 
veteran was given notice of the hearing by letters dated in 
June and July 2007.  The veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran argues that this depression is attributable to 
service, or alternatively, to his service-connected tinnitus.  
In this regard, the Board notes that the veteran's service 
medical records reflect that he had a severe reaction after 
receiving a penicillin injection in January 1980 and that he 
continued to receive treatment thereafter.  Although during 
this time period mental status examination was essentially 
normal, the veteran did reportedly experience hallucinations.  
The veteran attributes his depression to the in-service 
penicillin-reaction episode.  [It is noted that separation 
examination was noted to be psychiatrically normal.]  

Additionally, the veteran attributes his depression to his 
service-connected tinnitus.  In October 2003, he 
characterized his tinnitus, as sounding like someone trying 
to cut through steel with a saw.  He also asserts that his 
tinnitus interferes with sleeping.

The Board has considered whether a VA examination is required 
in this case under the duty to assist provisions codified at 
38 U.S.C.A. § 5103A(d) (West 2002) and by regulation found at 
38 C.F.R. § 3.159(c)(4) (2007).  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  Section 3.159(c)(4) sets forth 
three criteria to determine whether the VA is required to 
provide a medical examination, including: whether the veteran 
has a current disability, whether an injury was suffered in 
service, and whether that current disability may be 
associated with the veteran's in-service injury.  

The Board finds that the veteran has met the threshold burden 
required under § 3.159(c)(4).  The service medical records 
show that the veteran had an adverse reaction to a penicillin 
injection and reportedly experienced a hallucinatory episode, 
and service connection for tinnitus is in effect.  See 
McLendon, supra; Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, a VA examination to ascertain the etiology of 
the veteran's depression is necessary.  

The record also reflects that the veteran has received 
psychological treatment from the California Department of 
Corrections.  In April 2003, the record reflects that the 
veteran submitted psychological records from the California 
Department of Corrections (from March 2002 through March 
1998), and indicated that he was willing to obtain additional 
records if necessary.  The RO did not respond to this letter.  

The record reflects that in April 2005, the veteran provided 
a VA Form 21-4142 to the RO with the name of "Brasswell 
Convalesent Hospital (sic)" in "Yucipa, (sic)" California.  
The veteran did not provide any further information, in 
particular a street address or ZIP code, that would enable 
the RO to mail a request for records.  The record does not 
reflect that the RO attempted to obtain these records, nor 
does the record reflect that the RO contacted the veteran to 
ask him to provide a more specific address.

The Board also notes, in passing, that in a VA History and 
Physical Examination dated January 2005, the veteran 
indicated that his last psychological visit in Folsom State 
Prison was "a few months ago."  If so, an attempt to obtain 
those records should be made as well.

At this time, the Board emphasizes that the veteran must 
provide VA with sufficient information to fulfill its duty to 
assist.  The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007), including an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

2.  Contact the veteran and to ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
depression.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the VA claims folder, including 
reports associated with any psychological 
treatment received at either Braswell's 
Yucaipa Valley Convalescent Hospital or at 
any California Department of Corrections 
facility.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform him of this 
and request him to provide copies of the 
outstanding medical records.

3.  Afford the veteran a VA psychiatric 
examination to determine the nature and 
likely etiology of his depression.  The 
claims folder, including the most recent 
medical records, must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should note 
that the claims file was in fact reviewed.  
All studies or tests deemed necessary by 
the examiner should be performed.  The 
examiner should opine whether it is at 
least as likely as not (i.e., at least a 
50 percent probability or more) that the 
veteran's depression is related to service 
or to his service-connected tinnitus 
disability.  All opinions expressed must 
be accompanied by a complete rationale.

4.  Thereafter, readjudicate the claim of 
entitlement to service connection for 
depression.  If the benefit sought in 
connection with the claim remains denied, the 
veteran and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case, including the 
provisions of 38 C.F.R. § 3.310 (2007) and 
given the appropriate time period within 
which to respond.  

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



